Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 1 of 32 PageID# 1




                                            IN THE
                                UNITED STATES DISTRICT COURT
                                           FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

---------------------------------------------------------------x
                                                               :
CATHERINE M. BRENTZEL,                                         :
Individually and as Personal Representative                    :
of Robert C. Hacker, Deceased,                                 :
                                                               :
                  -and-                                        :   Civil Action No.:
                                                               :
ESTATE OF ROBERT C. HACKER,                                    :
                                                               :
                                             Plaintiffs,       :
                                                               :
                  -against-                                    :
                                                               :
AIG PROPERTY CASUALTY COMPANY                                  :
         175 Water Street, 15th Floor                          :
          New York, NY 10038                                   :
         Serve: Corporation Service Company                    :
                  100 Shockoe Slip, 2nd Floor                  :
                  Richmond, Virginia 22319-4100                :
                                                               :
                                             Defendant.        :
                                                               :
---------------------------------------------------------------x


                                                COMPLAINT

        NOW COME Plaintiffs CATHERINE M. BRENTZEL and ESTATE OF ROBERT C.

HACKER, and for their complaint against the defendant herein, state as follows:

        1. This civil action is instituted to recover damages and further relief from the defendant,

upon claims for breach of contract by repudiation and failure to indemnify insured losses by an

insurance company, and bad faith by an insurance company in investigating and denying claims

for casualty losses.
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 2 of 32 PageID# 2




THE PARTIES

        2. Plaintiff Catherine M. Brentzel (hereinafter “Brentzel”) is an individual who is a

citizen of the United States and a resident and domiciliary of the Commonwealth of Virginia, and

therefore a citizen of Virginia.

        3. Brentzel sues in both her individual capacity and as personal representative of the co-

plaintiff Estate of Robert C. Hacker, deceased. Letters of Administration were granted to

Brentzel, as personal representative, on December 17, 2018, by the Superior Court of the District

of Columbia, Probate Division. This administration (No. 2018 ADM 001430) is not subject to

continuing supervision of that Court, and the powers of Brentzel as personal representative are

not limited. Pursuant to 28 U.S.C. § 1332(c)(2), in her capacity as legal representative of the

Estate of Robert C. Hacker, Brentzel is deemed to be a citizen only of the same State as the

decedent.

        4. Plaintiff Estate of Robert C. Hacker, deceased, is the successor in interest to Robert C.

Hacker, an individual who was a citizen of the United States and a resident and domiciliary of

the District of Columbia, and therefore a citizen of the District of Columbia, as of the time of his

death on November 9, 2018. The will of Robert C. Hacker was accepted to probate in the

Superior Court of the District of Columbia, Probate Division, on December 17, 2018, and that

order was the basis for the letters of administration of even date issued to plaintiff Brentzel.

Hereinafter, Hacker and/or his Estate, or both jointly, are referred to as “Hacker.”

        5. Accordingly, plaintiff Brentzel is a citizen of Virginia, and plaintiff Hacker is a citizen

of the District of Columbia, which is treated as a State under 28 U.S.C. § 1332(a), pursuant to

subdivision (e) of that statute.

        6. Defendant AIG Property Casualty Company (hereinafter “AIGPCC”) is a corporation


                                                  2
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 3 of 32 PageID# 3




incorporated in the State of Pennsylvania, and has its principal place of business in New York,

New York. AIGPCC is an indirect, wholly owned subsidiary of the American International

Group, Inc. (hereinafter referred to as “AIG Parent”), which is a corporation incorporated in the

State of Delaware, and has its principal place of business in New York, New York. In between

AIG Parent and AIGPCC is AIG Property Casualty U.S., Inc. (hereinafter referred to as “AIG

Property US”), incorporated in Delaware. AIGPCC is only one of 31 separate subsidiaries of

AIG Property US. AIGPCC itself operates as part of a group of companies sharing offices, and

referred to by AIG Parent as the “Private Client Group,” which is described by AIG Parent as a

group of insurance carriers “in the U.S. that covers auto, homeowners, umbrella, yacht, fine art,

and collections,” AIG Parent, 10-K Report for 2019, page 74, and markets those insurance

products “in selected markets and [provides] insurance for high net worth individuals,” id.

       7. AIGPCC represents such a tiny portion of AIG Parent’s business that neither AIGPCC

nor its direct parent company, AIG Property US, have their financial results dis-aggregated in the

AIG Parent’s annual report. However, both are part of a business segment that AIG Parent calls

North America-General Insurance. Over the past three reporting years, 2017-19, AIG Parent has

reported that its North America-General Insurance operations have posted underwriting losses

totaling approximately $5.9 billion. (AIG Parent 10-K Report for 2019, page 78). These losses

were partially but not wholly offset by investment income in 2017 and 2018; and were wholly

offset in 2019. However, AIG Parent admits that its “North America General Insurance business

is focused on making progress towards improved underwriting results and efficiencies.” (Id.)

       8. Overall, the AIG Parent’s business is global in scope, covering the entire United

States, Canada, and approximately 80 foreign countries, and involves a wide variety of insurance

and investment business lines. AIG Parent has been in operation since 1919, and once was one


                                                3
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 4 of 32 PageID# 4




of the best insurance firms on earth. However, AIG Parent fell on hard times because of its

central role in the global financial meltdown of 2008-2009, when it was advanced huge sums of

money from the U.S. Treasury in order to keep it, and the financial industry in general, afloat.

Even though over 10 years now have passed, AIG Parent continues to struggle financially.

According to its own SEC filing for 2019, AIG Parent’s overall financial performance has been

highly erratic over the past three years: on a consolidated basis, and with a total revenue

averaging approximately $50 billion per year, AIG Parent posted a loss of over $6 billion in

2017, a much smaller loss of $6 million in 2018, and a gain of some $3.3 billion in 2019, for a

net result of approximately $2.76 billion in losses over the past three reporting years.



FEDERAL SUBJECT MATTER JURISDICTION

       9. Plaintiffs invoke this Court’s jurisdiction under 28 U.S.C. § 1332(a)(1).

       10. Plaintiff Brentzel is a citizen of Virginia. Plaintiff Hacker is a citizen of the District

of Columbia.

       11. Defendant AIGPCC is a citizen of both Pennsylvania and New York.

       12. Neither plaintiff is a citizen of the same State as the defendant. Therefore, this action

satisfies the criterion of complete diversity of citizenship, and thus is between “citizens of

different States,” 28 U.S.C. § 1332(a)(1).

       13. The matter in controversy in this action exceeds the sum or value of $75,000,

exclusive of interest and costs, because (a) each plaintiff has a claim or claims against the

defendant exceeding that jurisdictional amount, or (b) in the alternative, one of the plaintiffs has

a claim against the defendant exceeding that jurisdiction amount, and all other claims in this

action are part of the same case or controversy under Article III of the Constitution. Under either


                                                  4
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 5 of 32 PageID# 5




or both grounds, this action satisfies the amount in controversy criterion under 28 U.S.C. §

1332(a), and/or 28 U.S.C. § 1367.

       14. Accordingly, this Court has jurisdiction of this action under 28 U.S.C. § 1332(a).



BACKGROUND FACTS

       15. At all times relevant to this action, and during Hacker’s lifetime, plaintiff Hacker and

plaintiff Brentzel were cohabiting as husband and wife.



       The Insurance Contract Relationship Between AIGPCC and the Plaintiffs

       16. For several years preceding the events involved in this action, plaintiff Brentzel and

her husband Hacker entered into contracts of insurance with defendant AIGPCC, obtained

through their insurance broker AON Private Risk Management, covering their real and personal

properties.

       17. As of mid-2015, this portfolio of insurance included four policies covering their

residences and personal property in the D.C.-Northern Virginia area. One policy each covered

their three residences and the contents thereof, which included two owned residences located in

the District of Columbia and one rented residence located in Virginia. The policies on the

District of Columbia residences were issued in the names of both Brentzel and Hacker. The

policy on the Virginia residence was issued in the name of Brentzel, but also included her spouse

Hacker as an additional insured. The fourth policy, issued in the names of both plaintiffs jointly,

was a valuables policy that provided special supplementary coverage for items of valuable

personal property, including jewelry, fine arts, and furs, wherever located. All of the residential

policies also provided coverage for loss, theft, or damage to personal property (“contents”),


                                                 5
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 6 of 32 PageID# 6




whether or not that property was located at the insured residence at the time of loss. Personal

property loss was covered at full replacement cost.

       18. As of mid-2015, the plaintiffs’ policies issued by defendant AIGPCC were in

transition to a new contract year, which began on July 9, 2015 and extended to July 9, 2016. The

policies in force during that 2015-16 contract year were essentially the same as the previous

policies in force during the 2014-15 contract year, except for adjustments in the coverage limits

and premiums paid by the plaintiffs.

       19. The residential policies in force in both 2014-15 and 2015-16 were occurrence-based

policies, which means that the full coverage limit was available for multiple occurrences during a

single contract year. The valuables policies in force during those times were per-item policies,

prescribing a per-item limit, plus an overall insured amount, for each class of valuables, which

were jewelry, fine arts, and furs. Like the residential policies, these policies were occurrence-

based policies.

       20. As of the 2015-16 contract year, the personal property coverage limits and premiums

paid by the plaintiffs for the residential policies were as follows:



                                               Personal property coverage            Premium Paid
Policy on Virginia residence (rental):                $ 1,168,544.                   $ 2,235.
(#0032173198)


Policy on 1607 28th St., NW (DC):                      $ 3,333,853.                  $ 14,405.
(0003953824)

Policy on 3417 Prospect St,, NW (DC):                  $   962,881.                  $ 4,455.
(#0003953823)

                  Sub-Totals:                          $ 5,465,278.                  $ 21,095.



                                                  6
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 7 of 32 PageID# 7




The three residential policies had deductibles ranging from $10,000 to $25,000 per occurrence.

However, all three of these policies had an amendatory rider providing for the waiver of the

deductible in the event of “a covered loss of more than $50,000.”

       21. To supplement the foregoing, the valuables policy (Policy No. PCG 0006019528)

carried an additional coverage of $360,000 ($100,000 for jewelry, $250,000 for fine arts, and

$10,000 for furs), for which the plaintiffs paid an additional premium of $1,790.00. This policy

covered “direct physical loss or damage to valuable articles anywhere in the world” (Policy

Section II, ¶ A), and it had no deductibles. Thus, in total, the plaintiffs had purchased

approximately $5.835 million in personal property casualty insurance, plus liability coverage ($

1 million), for which they paid approximately $23,000 in premiums annually. In addition to

these policies, plaintiffs also had three automobile policies and a $ 20 million umbrella (excess

liability) policy with AIGPCC, for which the plaintiffs paid another $13,656 in annual premiums,

and a kidnap/ransom policy with another AIG Parent affiliate, for an additional $9,158 annual

premium. All told, the plaintiffs were paying over $45,000 per year to AIGPC or its affiliate, for

property, liability, and kidnap/ransom insurance, and over $36,000 per year for property and

liability insurance alone. These prices were at the high end of premiums charged per dollar of

coverage in the Northern Virginia-D.C. area.

       22. All premiums were timely and fully paid to AIGPCC. As subsequent events were to

prove, the plaintiffs got nothing in exchange for their premiums.



       Events Leading to the Losses Covered by the Insurance Contracts

       23. In or about June 2015, the plaintiffs contracted with Fairfax Transfer & Storage, Inc.

(hereinafter “Fairfax Transfer”), to move their household goods from their Virginia residence to


                                                 7
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 8 of 32 PageID# 8




their 28th Street residence in DC. This move involved essentially the entire contents of the

Virginia residence.

       24. Fairfax Transfer is a corporation incorporated in the Commonwealth of Virginia

(Virginia State Corporation Commission entity id. no. 01899103), and has its principal place of

business in Lorton, Virginia. Fairfax Transfer is engaged in the businesses of motor carriage of

property (Virginia Department of Motor Vehicles license number 1326) and interstate motor

carriage of household goods. (United States Department of Transportation certificate #836570).

       25. During this move, which was supervised by plaintiffs’ household staff and occurred

in or about June22-24, 2015, with Fairfax Transfer both packing and moving the goods.

However, plaintiffs subsequently learned that all or a portion of the goods from the Virginia

residence was not delivered directly to DC, contrary to their orders, but instead was placed in

transit storage in the possession of Fairfax Transfer. Circumstances later uncovered indicate that

at least some, if not most, of the insured losses occurred during the time when the plaintiffs’

property was in the possession of Fairfax Transfer, as a bailee/common carrier.

       26. Upon her return to her DC residence from out-of-town travel, in or about late June or

early July of 2015, Brentzel learned that the move had not been completed, and, even as to the

portion of the household goods delivered, they were in disarray and appeared to be damaged in

the course of the move.

       27. Additional deliveries were made on a piecemeal basis, extending from July 21, 2015

to the end of that year. Only after the last delivery was made could a complete inventory be

compiled, and so the full extent of the insured losses could not be determined until in or about

January 2016.

       28. After advising Fairfax Transfer of the unsatisfactory state of their performance,


                                                 8
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 9 of 32 PageID# 9




Brentzel notified AIGPCC of a potential claim for damage, on or about July 24, 2015.

       29. In fact, the household goods involved in the move from Virginia had been delivered

to several different locations, including the intended destination at 28th Street in DC, the transit

storage in Virginia, and, it was believed, the insured property at 3417 Prospect Street in DC.

       30. Over the next several months beginning from late July 2015, investigation and

inventories taken by plaintiff Brentzel revealed that, in addition to damage, a significant portion

of the household goods involved in the move had been lost or stolen. When this fact was

discovered, AIGPCC was notified promptly.

       31. In or about August 2015, a household staff member involved in supervising the

move, Mr. David Lamonde, suddenly disappeared. Subsequent investigation gave indications

that Lamonde may have been involved in thefts of the goods being moved. In the process of

investigating his disappearance, it developed that Lamonde was wanted on criminal charges,

including fraud, in several states. Lamonde was apprehended and arrested in Pennsylvania in

January 2016, and later convicted there on apparently unrelated charges of fraud or theft, and

incarcerated.

       32. In or about September 2015, the plaintiffs suffered another insured occurrence at

their 28th Street residence in DC, when $ 10,000 in cash and a $75,000 diamond ring–neither of

which had ever been at the Virginia residence--were found missing, after a recent partial delivery

of goods out of the transit storage by employees of Fairfax Transfer. The episode was reported

to the DC police authorities on or about September 23, 2015. An employee of Fairfax Transfer

ultimately was charged and convicted of this theft.

       33. Subsequently, it was learned that some of the goods missing from the Virginia house

contents had been diverted into the black market in stolen goods, when they showed up for sale


                                                  9
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 10 of 32 PageID# 10




in a consignment shop. This too was reported to police authorities.

       34. By in or about January 2016, it had become clear that large portions of plaintiff’s

household goods had been lost or stolen during and after the move, and that multiple insured

occurrences had taken place. AIGPCC was so notified.



CHARGING ALLEGATIONS

       The Desultory “Investigation” by AIGPCC

       35. In or about January 2016, defendant AIGPCC began what it claimed to be an

investigation and adjustment of plaintiffs’ insurance claims for loss, theft, and damage to their

household goods through multiple insured occurrences taking place between June 2015 and

January 2016, and covered under several different policies. AIGPCC assigned its file claim

number 558907 to these claims.

       36. Very little progress was made by defendant AIGPCC on its purported investigation

until in or about September 2016.

       37. In the meantime, plaintiff Brentzel was conducting her own investigation and

inventory of missing and damaged goods. That investigation revealed that one or more

occurrences of theft accounted for some of the losses, and that one or more employees of

defendant Fairfax Transfer were involved in the thefts, which included the theft from plaintiffs’

28th Street DC residence of cash and jewelry, as set forth above. During this period also,

Lamonde was located and arrested in Pennsylvania on unrelated criminal charges. So far as

plaintiffs now are aware, Lamonde either remains incarcerated, or is a fugitive from justice.

       38. On September 16, 2016, representatives of AIGPCC were granted access to

plaintiffs’ DC residence for an inspection AIGPCC had requested, and those representatives met


                                                10
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 11 of 32 PageID# 11




personally with plaintiff Brentzel to discuss the plaintiff’s insurance claims and the underlying

circumstances thereof.

       39. On or about September 30, 2016, a certified letter, signed by Michael V. Tress on

behalf of AIGPCC and/or AIG Parent, was dispatched to plaintiff Brentzel in DC from the

offices of AIG Parent’s “Private Client Group” in Berkeley Heights, New Jersey. That letter

purported to be following up on the inspection/meeting of September 16th; and included a long

list of requests for further information.

       40. However, the tone of the September 30 letter was not merely one of inquiry, but also

was dripping with innuendo apparently intended to accuse Ms. Brentzel of some sort of

wrongdoing or dishonesty. From that time forward, to and including the denial letter issued in

September 2019, the tone and tenor of AIGPCC’s activities and statements was accusatory and

abusive toward its own insureds, including plaintiff Brentzel.

       41. Plaintiff Brentzel responded in full to the September 30 letter’s requests for further

information. However, no matter how much information was provided over the ensuing months

and years, it was never enough to satisfy AIGPCC, which always had more, and ever more

trivial, requests for information that it did not need, and no reasonable person would believe to

be needed, to adjust and pay the plaintiffs’ insurance claim. As this pattern of behavior

unfolded, plaintiff Brentzel engaged counsel, H. Robert Yates of the O’Hagan Meyer law firm,

in or about November 2016, to assist her in meeting AIGPCC’s ever-escalating demands for

information, which never ceased.

       42. The particulars of plaintiff Brentzel’s efforts to provide information to AIGPCC

during this time frame are as follows:

         (a) On or about October 28 and 30, 2016, plaintiff Brentzel provided AIG with a 5-page


                                                11
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 12 of 32 PageID# 12




written narrative of the underlying events, in direct response to questions posed by AIGPCC in

the September 30 letter, accompanied by a 7-page detailed inventory list, itemized by store, of

the original purchase prices of the lost, stolen, or damaged items, and, where available, receipts

for the amounts paid, totaling some $1.9 million.

         (b) On or about November 22, 2016, Mr. Yates, on behalf of plaintiff Brentzel, sent a 9-

page letter to Mr. Tress (who had signed the September 30 letter on behalf of AIGPCC) at the

Berkeley Heights, New Jersey address of the AIG Parent’s “Private Client Group.” This letter

reiterated the information previously provided by plaintiff Brentzel, and added further

information, in a minutely detailed response to Mr. Tress’s previous demands for information, on

a demand-by-demand basis, and attaching further documents consisting of approximately 125

pages itemizing the missing items and their purchase prices, thus indicating the replacement cost

valuation of the lost or stolen property.

         (c) On December 27, 2016, Yates sent an email to Tress, asking about the status of the

matter. Tress replied on December 28 that “[w]e are reviewing the received documentation with

management.”

       43. On December 29, 2016, Yates filed, on behalf of both plaintiffs, a complaint for

declaratory relief against AIGPCC. It may be inferred from this event that Yates already had

begun to question AIGPCC’s good faith in actually processing plaintiff’s insurance claim, as

opposed to first delaying and then ultimately denying the claim. Process was never served in

that action, and a voluntary non-suit was taken in November 2017. The apparent objective of

this filing– to bring AIGPCC into line with a proper claim-processing approach–was never

accomplished.

       44. Yates’s concerns were soon confirmed by the receipt of a letter dated February 21,


                                                12
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 13 of 32 PageID# 13




2017, from a Mr. Jeffrey E. McFadden in the Washington, D.C. office of the Philadelphia law

firm of Stradley Ronan Stevens and Young LLP., which had been engaged by AIGPCC to

“represent AIG in connection with the investigation of the above-referenced claim ” (letter, page

1), referring to the AIG “Private Client Group” claim number file number of 558907. While

Yates was not informed of this engagement by Tress until February 1, 2017, it is a fair inference

that the engagement was made long before that date–perhaps even before Yates’s inquiry of

December 27, or even earlier than that:

         (a) McFadden’s letter of February 21 claims that his firm had “spent a substantial

amount of time and effort reviewing the facts related to the claim, including a number of

interviews of persons with knowledge of the claim and the facts underlying it, review of

voluminous documents, careful analysis and comparison of the various summaries your client,

Ms. Brentzel, provided to AIG.” (Id.).

         (b) It is obvious on the face of this letter that it signifies a further escalation in the

abusive behavior by AIGPCC and its agents and attorneys. McFadden’s letter claims that there

are “discrepancies” within the claim, and threatens, in no uncertain terms, a denial of all or part

of the claim: “We wish to advise you in the strongest possible terms that it is in Ms. Brentzel’s to

resolve these discrepancies before submitting a completed proof of claim at the request of AIG

pursuant to the terms of the Policy, the form of which is enclosed with this letter.” Aside from

the fact that McFadden seems to have forgotten whom he represented, and, from this statement,

was ignorant of the fact that multiple policies were involved, this was the first time that anyone

associated with AIG or AIGPCC had made reference to “a completed proof of claim,” on a

specified form. A reasonable person in these circumstances would think that the voluminous

material previously submitted was more than adequate “proof of claim.” But McFadden’s letter


                                                  13
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 14 of 32 PageID# 14




was not concerned with reason; its purpose was to threaten, intimidate, and abuse AIGPCC’s

customer, who already had paid her money, so that AIGPCC might evade its lawful contractual

obligation to indemnify.

           (c) Yates already had been told by Tress, in late December, that AIGPCC’s

“management” was reviewing the claim. Shortly over one month later, Yates is notified that

AIGPCC had hired an outside law firm merely to “represent” AIGPCC in connection with the

claims-adjustment process, which usually is handled entirely by internal personnel like Tress. A

fair inference is that “management” had made a decision going beyond the claims-adjustment

process.

           (d) We also know that AIGPCC’s management was under pressure to improve financial

results. In the year 2017 alone, AIG Parent’s North America-General segment, of which

AIGPCC is a part, posted underwriting losses of a staggering $3.4 billion, on premium revenues

of $ 11.5 billion (see paragraphs 7-8 above). In other words, for every premium dollar they took

in, they paid out a $1.30. Even now, AIG Parent continues to place pressure on the North

America segment to “be focused on making progress towards improved underwriting results and

efficiencies” (AIG Parent 10-K Report for 2019, page 78). That euphemism can mean only one

thing in this context: as AIGPCC and its sister companies were unlikely to be able to raise their

already-high premium rates, the only route toward “improved underwriting results” would be to

reduce claims pay-outs.

       45. McFadden’s letter of February 21, 2017, also was woefully deficient on truth, and on

materiality to AIGPCC’s contractual obligation to indemnity, or any reasonable claim adjustment

process. McFadden’s alleged “discrepancies” amount to nothing much at all; and were in every

instance both contrived and immaterial under applicable policy provisions. In particular:


                                                14
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 15 of 32 PageID# 15




         (a) McFadden’s letter begins with what he characterizes as “a single, over-arching”

question: how a claim that began as one for damages to a small fraction of the items moved from

Ms. Brentzel’s Virginia residence to the storage facility at Fairfax Transfer and Storage

(“FT&S”), and then brought to Ms. Brentzel’s Georgetown residence on July 21, 22, and 24,

morphed, some fourteen months later, into a theft claim of some $1.6 million that now has no

damaged goods component to it and appears to involve not only some of the goods transferred in

the move, but ‘items that were already in the 28th Street home that were there prior to the

Middleburg move.’” (McFadden letter, 2/21/17, page 2). McFadden then goes on to quibble

about the exact date of the thefts, the property stolen, and the exact sequence of storage and

moving–without denying that there was a theft by an employee of Fairfax Transfer, who was

convicted and went to jail for it. None of McFadden’s debating points are “discrepancies” at all,

and none are material, in any way, shape, or form, to AIGPCC’s contractual obligation to

indemnify, which covers damage, theft, or loss of any kind, and, in this sequence of events, the

admitted fact of the theft shows that at least two occurrences, and three different policies, were

involved. This one non-discrepancy shows that AIGPCC already was on the hook for insurance

limits ranging from $4.5 million to $8 million, depending upon what was taken when. However,

that variation in insurance limits had nothing to do with whether the losses were required to be

indemnified by AIGPCC.

         (b) McFadden’s letter then goes on to raise equally trivial, and equally immaterial,

questions about the “character of the loss” (pages 2-4), the “timeline of the loss” (pages 5-6), and

the “perpetrators of the loss” (pages 6-7). Like his opening point, none of these points have

anything to do with AIGPCC obligations to indemnify under the applicable policies.

They are sound and fury, signifying nothing.


                                                 15
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 16 of 32 PageID# 16




         (c) McFadden then raises multiple questions about the inventories of missing goods and

the valuation thereof (pages 7-8). As in the case of his “over-arching question,” here McFadden

seems to lack a sense of time, and he seems willfully blind to the advice from Yates in his letter

of November 2016 to Tress that the letter partially superseded the previous submissions.

McFadden chooses to ignore that obvious fact, and instead to harp on “discrepancies” that exist

only in his imagination. Elsewhere in his letter, McFadden claims to have read and studied

Yates’s previous letter, but McFadden apparently did not read the closing sentences; or thought it

expedient to feign ignorance. McFadden also failed to acknowledge – as the AIGPCC

correspondences have done throughout–that the applicable policies themselves include a process

for resolving disputes over the valuations of property loss claims. (Homeowners’ Policies, Part

IV, Section M). So, here too McFadden’s point is completely immaterial to AIGPCC’s

contractual obligation to indemnify.

         (d) McFadden concludes his “discrepancies” dissertation with some other wooden-

headed points, such as a supposed ambiguity as to which of several policies may be involved, or

the identity of Hacker as an insured (page 8). The only possible inference that could be drawn

from these statements is that it is a rather awkward attempt at prevarication. Does McFadden

actually think that anyone could believe that he, the lead lawyer for AIGPCC, had not already

ascertained what policies had been issued, and to whom? All four policies involved in this case

had been issued to Ms. Brentzel and Mr. Hacker jointly, and were delivered simultaneously,

together with 4 other policies (three auto policies and one excess liability policy). Three of the

four policies name Brentzel and Hacker as primary insureds; only the Virginia residence policy

names only Brentzel, but of course it provides for coverage of a cohabiting spouse, as Hacker

was. It also is not clear what McFadden was trying to accomplish with this point, other than to


                                                 16
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 17 of 32 PageID# 17




intimidate and abuse, because, in the circumstances already known to and conceded by AIGPCC,

this issue has no effect whatsoever on AIGPCC’s contractual obligation to indemnify. It was just

some more smoke.

          (e) McFadden then closes out his letter of February 21, 2017, with two more paragraphs

of prevarication, promising on the one hand that “[w]e intend to continue our investigation”(page

8), while also contending, falsely, that it was “essential . . . to any further consideration of the

claim that these questions and discrepancies be resolved” (id.). That last statement was one that

no reasonable person in possession of the facts could believe, because AIGPCC already had

more than sufficient information to conclude that it had a subsisting obligation to indemnity the

plaintiffs under one or more of the policies that it had sold to the plaintiffs, under its marketing

strategy of targeting “high net worth” individuals when selling this type of insurance. Any

quibble that AIGPCC may or may not have had about the amount of loss was no ground for

denying or delaying its processing of the claim.



        Two and a half more years of AIGPCC’s war on its own insureds

        46. The attempted intimidation of the McFadden letter did not work, though it did

produce further delay while Yates seemingly puzzled over exactly what it was that could satisfy

AIGPCC’s new outside counsel. During this period, AIGPCC also seemed content to allow

more time to pass; it was “on strike” until further notice.

        47. Finally, on or about October 2, 2017, Tress re-entered the picture to launch the next

escalation in AIGPCC’s war against plaintiff Brentzel. By a letter of that date, AIGPCC began

to threaten to close the file and deny the plaintiffs’ claim in its entirety, though of course there

was no basis in the policy for that action. Even with all of McFadden’s quibbles, there was


                                                   17
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 18 of 32 PageID# 18




undoubtedly enough undisputed information in AIGPCC’s possession to establish, beyond any

shadow of a doubt, that there had been one or more–and probably several–insured occurrences

that gave rise to AIGPCC’s contractual obligation to indemnify. So, Tress’s threat to repudiate

that obligation was simply another abusive and dishonest act. The last fig leaf was the formal

“proof of loss” form, which Tress’s letter demanded by November 1 of that year.

       48. After obtaining a 3-week extension of the deadline newly imposed by Tress, Yates

forwarded the plaintiffs’ sworn statement of proof of loss, with a cover letter dated November

21, 2017, that responded to McFadden’s letter of February 21, essentially by reiterating the

information previously provided by the plaintiffs to AIGPCC one year before, with a few minor

updates, such as plaintiff Brentzel’s meeting with the Virginia State Police on December 9, 2016,

to convey information to that agency concerning the thefts–information that already was in

AIGPCC’s possession through Yate’s submission of November 2016. So, this was another

meaningless exercise that had been imposed on the plaintiffs and their counsel, for no

substantive reason. Moreover, also enclosed with the Yates letter was the Statement of Proof of

Loss, signed and sworn to by Brentzel, and incorporating by reference two attached exhibits:

           (a) Exhibit A consisted of copies of the declarations pages and policy language of all

four relevant policies for the contract year 2015-16.

           (b) Exhibit B consisted of detailed descriptions of each and every item comprising the

claimed loss, and its valuation, usually by reference to its original purchase price, from which

anyone could deduce its replacement cost, which was the standard of reimbursement under all of

the residential policies. This item-by-item description goes on for 76 pages, and the total

replacement cost claimed was $1,107,606.29.

       49. At the level of detail represented by the claim submission of November 21, 2017,


                                                18
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 19 of 32 PageID# 19




one would have thought that even McFadden would be satisfied. But this was not to be.

AIGPCC and its attorneys simply continued to churn what was increasingly bearing the earmarks

of a sham “investigation” process, conducted in bad faith, and create an undue burden on the

plaintiffs. The next round in this program was a responsive letter from McFadden, dated a mere

9 days later, on November 30, 2017, demanding an oral examination under oath of Ms. Brentzel,

and the production of further documents based upon the minor updates provided in Yates’s letter

of November 21. However, McFadden’s letter of November 30 did not explain why Ms.

Brentzel’s sworn written statement was unsatisfactory; instead, he merely referred to policy

language that McFadden seemed to contend was AIGPCC’s absolute right, regardless of

substance, or, as was the fact, in the complete absence of any material issue concerning

AIGPCC’s contractual obligation to indemnify, which had been established by the information

submitted one year previously.

       50. The demanded oral examination under oath of Ms. Brentzel went forward on

February 27, 2018, with the examination conducted by McFadden, at his law office in

Washington, D.C. Also appearing for AIG (whether for AIG Parent or AIGPCC is unclear on

the transcript) were Tress, and another partner from McFadden’s firm, a Mr. Jeffrey D.

Grossman from the main Philadelphia office of the firm. This was the first time that Grossman

emerged from the shadows, and he would take a leading role in subsequent events. However, on

February 27, 2018, McFadden was presented in the lead, and he examined Ms. Brentzel all day,

from 9:26 A.M. to 5:15 P.M., producing some 328 pages of transcript. While the court reporter

loosely referred to these proceedings as a “deposition” (Tr.328), even the most superficial

examination of the transcript shows that it was more like an inquisition, replete with the kind of

leading and accusatory questioning more appropriate to a cross-examination of a hostile witness


                                                19
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 20 of 32 PageID# 20




at trial, and there can be no doubt that McFadden’s questioning was permeated by hostility

toward Ms. Brentzel. That pattern simply was a continuation of the strategy set in McFadden’s

letter of a year earlier. In terms of substance, McFadden’s examination had none: it was an

endless rehash of the sort of trivia that characterized his earlier letter, and completely immaterial

to AIGPCC’s contractual obligation to indemnify the plaintiffs for their insured losses.

       51. McFadden followed up the pointless oral examination of February 27, 2018, with an

equally pointless, and even more abusive, letter of April 6, 2018 (which was erroneously dated

2017). In this letter, McFadden escalated the attack to an entirely new level of harassment.

Now, AIGPCC wanted to know virtually everything imaginable about Ms. Brentzel’s personal

life. McFadden demanded “[a]ddresses, copies of leases, and periods of occupancy for each

home in which Ms. Brentzel lived, full- or part-time, from 2015 to the present, including, but not

limited to” (Letter, page 3), followed by an enumeration of 11 different locations, including two

in Pennsylvania that appear to be relatives’ homes; and two in Switzerland that appear to be

hotels. One might ask why. McFadden’s letter gives no answer, and there is no apparent answer

consistent with the process of insurance claim processing. The policies under which the

insurance claim was made provide coverage of household contents consisting of personal

property at any place on earth, when such contents are not located in the insured residence.

(Policy, Part II, §B.2.c). The valuables policy has no geographic restriction. So, what did it

matter where Ms. Brentzel lived, especially part-time? Under the facts as known to McFadden at

that time, it did not matter one whit to insurance coverage. But he demanded the information

anyway, as a pretext for further delaying, and ultimately denying, AIGPCC’s rightful obligations

to the plaintiffs. Or, perhaps he thought he was being clever, by gathering up “ammunition” to

use against Ms. Brentzel, in the event she decided to press her legal rights against AIGPCC. But


                                                 20
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 21 of 32 PageID# 21




this is not a lawful or honest use of the insurance claim adjustment process, which does not

provide for pre-lawsuit “discovery” from the prospective plaintiff.

       52. The remaining contents of McFadden’s April 6, 2018 letter are much the same.

McFadden demanded “[c]ontact information (address, phone number(s), and email address(es))”

(Letter, page 2) for 22 named individuals, all or substantially all of whom already had been

known to AIGPCC, now for nearly 18 months. McFadden demanded a copy of Ms. Brentzel’s

passport. (Letter, page 4). He wanted to force Ms. Brentzel to categorize the hundreds of lost or

stolen items in relation to the particular policy covering that loss (Letter, page 1)–another

completely pointless operation that doubtlessly would have been attacked by McFadden, no

matter what it said. He wanted to know which of the lost or stolen items had been “gifts or

family heirlooms” (Letter, page 2), and for identification of the gift-giver and the date of the gift

(id.)–none of which had the slightest bearing on either the homeowners’ policy coverage or the

valuation of these items under the policy. Gifts and heirlooms are covered just the same as

purchases. It certainly seems a fair inference that anything that popped into McFadden’s head to

burden, harass, or possibly embarrass Mr. Brentzel ended up in this letter, which reflects rather a

prurient sense of curiosity and voyeurism on the part of McFadden. The only possible

explanation for this outlandish behavior is harassment and delay of the plaintiffs’ claim, or, as

noted above, improperly premature “discovery,” which would not have been relevant even if a

lawsuit had been pending, which it was not at that time.

       53. In response to the April 6 letter, Yates, on behalf of Hacker and Brentzel, filed a

second lawsuit in the Virginia Circuit Court in Loudoun County, on May 10, 2018, essentially

equivalent to the action filed in December 2016 and withdrawn in November 2017. Yates

explained in a May 11 email to McFadden and Grossman that the new filing was intended to


                                                 21
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 22 of 32 PageID# 22




meet a six-month period after the previous discontinuance, referring back to that event as coming

at a time when “we were still working things out.” Although he should have lost his illusions

about AIGPCC’s designs by this time, Yates once again did not effectuate the service of a

summons.

       54. The flurry of activity culminating in the McFadden letter of April 6, 2018, and the re-

filing of the state declaratory judgment on May 10, was followed by a lull for the next few

months. In November 2018, Ms. Brentzel’s attention was diverted by the death of her husband,

Hacker, and the need to get his estate into order, by applying for and receiving an appointment as

Hacker’s personal representative and letters of administration for his estate in mid-December

2018. Shortly thereafter, AIGPCC’s attorneys went back into action to launch the final phase of

their war on the now-widowed Ms. Brentzel.

       55. In late January 2019, AIGPCC’s outside attorneys contacted Yates. At this stage, we

do not know the content of that communication. However, we do know that, on February 20,

2019, less than one month later, Yates wrote to Brentzel, notifying her of his intention to

withdraw from the representation, citing as a reason that Brentzel was behind in paying Yates’s

bill, and enclosing a copy of his motion to withdraw as counsel of record in the state court action

in Loudoun County Circuit Court, which was granted by the court on April 5, 2019. Brentzel

continued for several months without counsel, before obtaining new counsel in or about January

2020, with their first court filing being made on January 31, 2020. Unlike previous filings in the

case, all subsequent filings were served upon AIGPCC, which appeared specially to seek a

dismissal of the case with prejudice. That motion was denied by the court, and plaintiffs’ motion

for a voluntary non-suit, without prejudice, was granted by the court on February 7, 2020, over

the objection of counsel for AIGPCC, represented in that case by another member of the


                                                22
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 23 of 32 PageID# 23




Washington, D.C. office of the same Philadelphia law firm with which McFadden and Grossman

are associated. However, AIGPCC was well aware of this action long before this time; and

admitted as much in a letter to Brentzel in September 2019.



       AIGPCC’s Repudiation of its Obligations

       56. By a letter dated September 13, 2019, signed by Grossman, AIGPCC finally got

around to admitting what had been apparent for many months previously, which is that it had

decided to close its file and was denying the plaintiffs’ claim in its entirety. The claimed reason

was stated only summarily, with no explanation or analysis of the putative “issues” that

AIGPCC’s attorneys pretended to perceive. Here are the exact words: “due to lack of

communication, cooperation, and sufficient proof of the claimed losses.” This terse denial was a

wholesale repudiation of AIGPCC’s lawful obligations under its insurance agreements with the

plaintiffs, and under Virginia insurance law to act reasonably and explain itself. This statement,

like so many statements made in the course of the previous threes of pretension, evasion, and

nonsense, was a deliberate lie, as is shown in depth by the matters alleged above: plaintiffs and

their counsel had provided more than the “reasonable” cooperation required by Part IV of the

policies, in all particulars; they had responded to every communication made by AIGPCC, and

provided more than sufficient proof of the claimed losses. No one, not even AIGPCC’s own

attorneys, had denied the existence of insured losses. Moreover, in this letter, as in previous

communications, there is no mention made of the fact that disputes over the amount of a loss, if

there actually were any on the part of AIGPCC– which itself seems dubious in light of their

behavior–do not justify denial of a claim in its entirety under the relevant Policies, which instead

provide for an independent arbitral procedure (Part IV, § M). Thus, the September 13, 2019


                                                 23
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 24 of 32 PageID# 24




letter from Grossman, on behalf of AIGPCC, was both dishonest and inaccurate in fact, and

frivolous in law, as contrary to the parties’ contract and to the regulatory requirements of

Virginia insurance law.



                                              COUNT I

                                 (Breach of Insurance Contracts)

       57. Plaintiffs repeat and reallege the allegations set forth in paragraphs 1-56 above.

       58. The policies issued to plaintiffs and signed by officers of AIGPCC were valid and

subsisting legal obligations of AIGPCC, which breached those obligations in several different

ways, as set forth in paragraphs 60-63, below, which are stated in the alternative.

       59. All conditions precedent to AIGPCC’s obligations to perform on its promises as

made in the contract, and its obligations to conduct its business in accordance with Virginia law,

have been satisfied or are excused. While a claimant is not required under Federal Civil Rule

9(c) to state particulars, in the alternative, and in the interest of avoiding baseless denials and

unnecessary motions practice, plaintiffs call the Court’s attention to the following particulars:

         (a) All three of the residential policies involved in this case contain a Part IV entitled

“Conditions,” although policies issued in different states have slight variations in language. In

the standard policy language, § I of Part IV Provides that: “Any provision of this policy, which is

in conflict with state or local law, is amended to conform to the law.” In Virginia, there are

several such laws that must be taken into account when construing the conditions prescribed by

policy law. First, all such policies must be construed to include a general duty of good faith and

fair dealing. Second, all such policies are subject to insurance statutes and regulations,

importantly including Va. Code § 38.2-510, and the regulations prescribed thereunder, including


                                                  24
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 25 of 32 PageID# 25




14 VAC VAC5-400-70, which are discussed below in paragraphs 61-63. In addition, Va. Code §

38.2-314 governs the interpretation of § L of Part IV (which already is modified under a Virginia

Amendatory Endorsement). Va. Code § 38.2-314 provides as follows:

       “No provision in any insurance policy shall be valid if it limits the time within
       which an action may be brought to less than one year after the loss occurs or the
       cause of action accrues.

       “If an insurance policy requires a proof of loss, damage or liability to be filed within a
       specified time, all time consumed in an effort to adjust the claim shall not be considered
       part of such time.”

As applied in this case, § 38.2-314 requires that no contractual limitation of time can begin to run

until September 13, 2019 at the earliest, since all other time from the underlying occurrence to

that date was “consumed in an effort to adjust the claim,” and further that no cause of action

accrued until that date. So, neither the standard policy language nor the Virginia Amendatory

Endorsement language (which extends the time from one year to two years) governs this case.

         (b) Aside from time limitations, we would expect the defendant to contest the

“cooperation” conditions in § B of part IV, because that was a summary ground given for

AIGPCC for its denial of the claim. However, on the allegations in this complaint, all such

conditions are satisfied, excused, or invalid under Virginia law. Under policy language, the

common law, and insurance regulation, the insured’s duty to cooperate is limited to reasonable

requests, and some of AIGPCC’s demands exceeded the bounds of reason and were lacking in

good faith. For approximately the first three years of claim-processing, plaintiffs’ compliance

with AIGPCC’s demands were perfect tender: AIGPCC was promptly notified of the losses;

plaintiffs submitted voluminous documentation of the losses and detailed descriptions of the

circumstances of the losses; plaintiffs made police reports of thefts; plaintiffs timely submitted a

written proof of claim form, signed under oath, and submitted to an oral examination under oath


                                                 25
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 26 of 32 PageID# 26




by AIGPCC. (See the allegations set forth in paragraphs 28-34, 37-42, and 46-50, above.) It

was only after AIGPCC’s demands plainly exceeded the bounds of good faith and materiality to

coverage of the underlying losses that the plaintiffs began to balk–at such things as demands for

production of Brentzel’s passport, accounting for Brentzel’s visits to her relatives in

Pennsylvania, her hotel stays in Switzerland, and the like. (See the allegations set forth in

paragraphs 51-55 above). These demands wholly exceeded the bounds of reason and decency

and were made in bad faith. (See the allegations set forth in paragraph 63, below). Accordingly,

the cooperation condition should be deemed satisfied by substantial performance; or excused by

defendant’s bad faith.

       (c) The appraisal condition (§ M of Part IV) was never invoked by either party. In fact,

AIGPCC never actually claimed that there was a dispute over the amount of the loss and did not

do so even in its denial letter, which is a sign of bad faith, because some quantum of insured loss

was indisputable and undisputed by AIGPCC. Therefore, this condition was satisfied, or simply

inapplicable.

         (d) None of the other conditions in the policies are applicable, because none of them

excuse or justify the non-performance and repudiation by AIGPCC.

       60. Through the Grossman letter of September 13, 2019, AIGPCC breached all of the

relevant policies through complete repudiation of its contractual obligations to indemnify the

plaintiffs, and to administer those policies in accordance with their provisions.

       61. The Grossman letter of September 13, 2019, also violated: (a) the general duties of

good faith and fair dealing implied in all such contracts; and (2) the specific provisions of Va.

Code § 38.2-510, setting forth unfair and unlawful claim settlement practices by insurers, and

Virginia Administrative Code Title 14, Department 5, Chapter 400, Section 70 (14 VAC5-400-


                                                 26
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 27 of 32 PageID# 27




70). Subdivision B of 14 VAC5-400-70 provides that:

         “An insurer shall provide a reasonable written explanation of the basis for any
        claim denial. The written explanation shall provide a specific reference to a policy
        provision, condition, or exclusion, if any.”

The Grossman letter provides no explanation at all, much less a reasonable one. Further,

AIGPCC’s denial of the claim also violates Subdivision D of 14 VAC5-400-70, which provides

that:

        “An insurer shall not unreasonably refuse to pay any claim in accordance with the
        provisions of the policy.”

As set forth in detail by the charging allegations above, AIGPCC never had any basis at all for

refusing to pay plaintiffs’ claim, and no reasonable person would refuse, given the provisions of

the policy, which plainly cover the losses sustained, and put the lie to AIGPCC’s feigned

“discrepancies,” which are in every instance immaterial to coverage of the underlying losses

under the relevant policies.

        62. The entire process of AIGPCC’s conduct, as alleged above, was, at least from and

after September 2016, through and including September 13, 2019, an ongoing and continuous

breach of: (a) the general duties of good faith and fair dealing implied in all such contracts; and

(2) the specific provisions of Va. Code § 38.2-510, setting forth unfair and unlawful claim

settlement practices by insurers. AIGPCC deliberately misled the plaintiffs in this regard, and

fraudulently concealed the true nature of its activities.

        63. From approximately January 2017 onward, AIGPCC’s course of conduct had ripened

into an affirmatively dishonest and deceptive pattern of bad faith behavior, in that:

         (a) AIGPCC was only pretending to go forward with a claim investigation and

adjustment process;



                                                  27
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 28 of 32 PageID# 28




       (b) a fair inference from the known facts is that AIGPCC’s “management”– as it was

referred to in the December 28, 2016 email from Tress to Yates–shortly thereafter had decided to

deny plaintiff’s claims in their entirety, without regard to AIGPCC’s indemnity obligations under

the policies, and regardless of any supplemental information provided;

       (c) AIGPCC’s incessant and escalating requests for additional information, statements,

sworn testimony, and documents, were not any part of a good faith effort to investigate or adjust

the plaintiffs’ claims, and therefore AIGPCC’s repeated statements, in letters to the plaintiffs and

their counsel, to the effect that AIGPCC was continuing to process the plaintiffs’ claims, were

false and deceptive statements;

       (d) In fact, the real purpose of AIGPCC’s sham “investigation” was to delay, discourage,

insult, abuse, and exhaust the plaintiffs, especially plaintiff Brentzel, and to gather extralegal

“discovery” of matters concerning Brentzel’s personal life, in the hope of uncovering

“ammunition” to embarrass plaintiff Brentzel, or discredit her future testimony in an action

against AIGPCC, which is an improper and dishonest use of the claims-adjustment process by an

insurer;

       (e) Nearly all of the supplemental information sought by AIGPCC from and after January

2017 was immaterial to the coverage of losses under the policies, and no reasonable person could

have believed otherwise; and

       (f) further confirmation of AIGPCC’s pattern of bad faith is shown by its treatment of the

amount of the loss, by failing to invoke or even mention the appraisal process provided for in

Part IV, § M of the policies; and therefore

       (g) no objective and reasonable person could believe in that a complete refusal to provide

any indemnification–not one penny on a claim that even AIGPCC conceded was a million-


                                                  28
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 29 of 32 PageID# 29




dollar-plus claim–was a reasonable, good faith resolution of the claims adjustment process under

these policies.

         64. Wherefore, plaintiffs demand judgment in the amount necessary to place them in the

same position they would have been in, had AIGPCC fully performed rather than breached its

obligations under the contracts, which amount is estimated to be at least $ 1,107,606.29, plus the

unnecessary costs foisted upon the plaintiffs by AIGPCC’s sham “investigation” activities from

and after January 2017 to the date of judgment herein, which amount is estimated to be at least

$100,000., and such other and further relief in favor of the plaintiffs as this Court may deem just,

proper, and equitable.



                                             COUNT II

                         (Bad Faith by an Insurer in Denying Coverage
                           or Failing or Refusing to Pay the Insured)

         65. Plaintiffs repeat and reallege the allegations set forth in paragraphs 1-56, and 58-64
above.

         66. This count is based upon the common law, or, in the alternative, on Va. Code § 38.2-
209.

         67. Bad faith by an insurer in the ostensible performance of claims adjustment

procedure, or bad faith by an insurer in denying coverage or failing or refusing the pay the

insured as required under the provisions of the applicable policy is actionable at law, either alone

or, in the alternative, as a supplemental remedy to a breach of contract claim against the insurer.

         68. As an alternative ground, Va. Code § 38.2-209 authorizes an award of attorney fees,

where:


         “in any civil case in which an insured individual sues his insurer to determine


                                                  29
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 30 of 32 PageID# 30




        what coverage, if any, exists under his present policy or fidelity bond or the extent
        to which his insurer is liable for compensating a covered loss, the individual
        insured shall be entitled to recover from the insurer costs and such reasonable
        attorney fees as the court may award. However, these costs and attorney's fees
        shall not be awarded unless the court determines that the insurer, not acting in
        good faith, has either denied coverage or failed or refused to make payment to the
        insured under the policy.”

Va. Code § 38.2-209.

        69. Under either standard, the allegations set forth above amply show AIGPCC’s bad

faith in denying coverage. In particular, the allegations set forth in paragraphs 61-63 above,

based in turn on the detailed factual allegations set forth in paragraphs 35-56 above,

demonstrates AIGPCC’s bad faith. No objective observer could agree that AIGPCC’s position

of complete denial of the plaintiffs’ claims was reasonable. Indeed, no one associated with

AIGPCC even suggested that there was no covered loss. Instead, they nitpicked about

immaterial matters that did not in any way bear on the coverage of the claimed losses, even when

denying the claim in its entirety, based upon alleged procedural deficiencies in the plaintiffs’

cooperation–alleged “deficiencies” that were in no way supported by the policy language, or by

the facts.

        70. Wherefore, plaintiffs demand judgment on this Count II, of an amount necessary to

reimburse the plaintiffs for the costs and a reasonable attorney’s fee in bringing this action to

judgment, and, to the extent not included in the award on Count I, for interest at the legal rate on

the proper amount of indemnification to the plaintiffs due and owing under the policies, from the

date it should have been paid by AIGPCC–which should be no later than January 1, 2017–to and

including the date that such indemnification actually is paid, and for such other and further relief

as this Court may deem just, proper, and equitable. .




                                                 30
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 31 of 32 PageID# 31




        WHEREFORE, the plaintiffs pray for relief as follows:

        (1) On Count I, an award of compensatory damages in the amount of at least

$1,207,606.29;

        (2) On Count II, costs and a reasonable attorney’s fee, in bringing this action to judgment,

plus, to the extent not awarded under Count I, pre-judgment interest at the legal rate on the

amount of contractual indemnification unlawfully withheld in bad faith, on the excess processing

costs imposed on the plaintiffs by the defendant in bad faith, with prejudgment interest at the

legal rate;

        (3) on all monetary awards combined, post-judgment interest at the legal rate;

        (4) under 28 U.S.C. §§ 2201-2202, a declaratory judgment that the conduct revealed in

this case on the part of AIGPCC is repugnant to the public policy of the Commonwealth of

Virginia, as reflected in the statutes and regulations governing the business of insurance in

Virginia; and

        (5) such other and further relief in favor of the plaintiffs as this Court may deem just,

proper, and equitable.




                                                 31
Case 1:20-cv-01055-TSE-MSN Document 1 Filed 09/09/20 Page 32 of 32 PageID# 32




Dated: September 9, 2020

                             Respectfully submitted,

                             /s/ James R. Tate
                             James R. Tate, Esq. (Virginia State Bar Number 6241)
                             TATE BYWATER
                             2740 Chain Bridge Road
                             Vienna, Virginia 22181
                             Tel: (703) 938-5100
                             Fax: (703) 991-0605
                             jtate@tatebywater.com
                             Counsel for Plaintiffs Catherine M. Brentzel and
                             Estate of Robert C. Hacker




                                      32
